internal_revenue_service number release date index number 2056a ---------------------------------------- ------------------------ ----------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-102825-18 date date re ------------------------------------- legend decedent spouse trust --------------------------------------------------------------------------------------------------------------- --------------------------------------------------- -------------------------- ----------------------------------------------------------------------------------------------- trust date dollar_figurex ----------------------------------- ---------------------------------------------------------- ------------------------ ---------------- dear ----------------- this letter responds to your personal representative’s letter of date requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_domestic_trust qdot election under sec_2056a of the internal_revenue_code code the facts and representations submitted are as follows on date decedent died testate survived by spouse spouse spouse was not a citizen_of_the_united_states at that time under article ii of his will decedent bequeathed the residue of his estate to trust spouse is the trustee of trust and the executor of decedent’s estate article of trust provides in relevant part that upon decedent’s death the trustee is to distribute outright the trust estate to spouse plr-102825-18 in spouse’s capacity as executor of decedent’s estate spouse engaged the legal services of an accountant and law firm to provide advice regarding and to prepare the form_706 united_states estate and generation-skipping tax_return accountant and law firm advised spouse that a qualified_domestic_trust qdot was required for the estate to claim a marital_deduction_trust was formed as a qdot and assets were transferred to trust on schedule m of form_706 the estate claimed a marital_deduction after the form_706 was filed additional assets were discovered decedent’s estate is requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a qdot election under sec_2056a with respect to assets in the amount of dollar_figurex law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 a marital_deduction is allowed for qualified_terminable_interest_property qtip which is defined under sec_2056 as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which the election under sec_2056 applies sec_2056 provides that the election with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 section b b ii provides that a surviving_spouse has a qualifying_income_interest_for_life in property if i the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 however sec_2056 provides that sec_2056 will not apply to any property passing to the surviving_spouse in a qdot under sec_2056a in order for a_trust to qualify as a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states plr-102825-18 or a domestic_corporation has the right to withhold from the distribution the additional estate_tax imposed by sec_2056a on the distribution the trust must meet the requirements that are prescribed under treasury regulations to ensure the collection of the tax imposed by sec_2056a and the executor must make the election prescribed by sec_2056a to treat the trust as qdot under sec_2056a and sec_20_2056a-3 of the estate_tax regulations the election to treat a_trust as a qdot must be made on the last federal estate_tax_return filed before the due_date including extensions of time to file actually granted or if a timely return is not filed on the first federal estate_tax_return filed after the due_date the election once made is irrevocable no election may be made if the return is filed more than one year after the due_date of the return sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute a request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly we grant an extension of time of days from the date of this letter to make a qdot election with respect to trust in the amount of dollar_figurex the election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center stop cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose plr-102825-18 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
